Cite as 2013 Ark. 310

                   SUPREME COURT OF ARKANSAS
                                          No. CV-11-1182


                                                    Opinion Delivered September 5, 2013

                                                    PRO SE APPEAL FROM THE
GARY ANDERSON                                       LINCOLN COUNTY CIRCUIT COURT,
                                  APPELLANT         40LCV-11-55, HON. JODI RAINES
                                                    DENNIS, JUDGE
v.

RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION                            AFFIRMED.
                       APPELLEE


                                           PER CURIAM

       In 2003, appellant Gary Anderson pled guilty to rape in the Hot Spring County Circuit

Court in Case No. 30CR-02-244, and he was sentenced to 240 months’ imprisonment. On the

same date, appellant pled guilty to sexual assault in the second degree in Case No. 30CR-02-245

and was sentenced to 120 months’ imprisonment, to be served concurrently with the sentence

imposed in Case No. 30CR-02-244. On May 11, 2011, appellant filed a petition for writ of

habeas corpus in the Lincoln County Circuit Court, the county in which he was imprisoned.1

In his petition, appellant alleged that his due-process rights were violated at his guilty-plea

hearing based on the trial court’s failure to comply with Rules 24.4, 24.5, and 24.6 of the

Arkansas Rules of Criminal Procedure. The trial court dismissed the petition, and appellant

brings this appeal. We find no error and affirm.

       A writ of habeas corpus is only proper when a judgment of conviction is invalid on its

face or when a circuit court lacked jurisdiction over the cause. Girley v. Hobbs, 2012 Ark. 447


       1
           As of the date of this decision, appellant remains in custody in Lincoln County.
                                      Cite as 2013 Ark. 310

(per curiam); Abernathy v. Norris, 2011 Ark. 335 (per curiam). The burden is on the petitioner

in a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the

commitment was invalid on its face; otherwise, there is no basis for a finding that a writ of

habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per curiam).

Under our statute, a petitioner who does not allege his actual innocence must plead either the

facial invalidity or the lack of jurisdiction by the trial court and make a showing by affidavit or

other evidence of probable cause to believe that he is illegally detained. Ark. Code Ann. § 16-

112-103(a)(1) (Repl. 2006); Murry v. Hobbs, 2013 Ark. 64 (per curiam). Moreover, a habeas

proceeding does not afford a prisoner an opportunity to retry his or her case, and it is not a

substitute for direct appeal or postconviction relief. Friend v. Norris, 364 Ark. 315, 219 S.W.3d

123 (2005) (per curiam).

       Appellant contends that at his plea hearing, the trial court violated certain court rules with

regard to the negotiation and acceptance of guilty pleas, thereby violating his rights to procedural

due process and losing jurisdiction to sentence him. Because his claims do not challenge the

facial validity of the judgment and failed to demonstrate a lack of the trial court’s jurisdiction,

they are not cognizable in a petition for habeas corpus relief. Culbertson v. State, 2012 Ark. 112

(per curiam); Skinner v. Hobbs, 2011 Ark. 383 (per curiam); Friend, 364 Ark. 315, 219 S.W.3d 123;

see also McHaney v. Hobbs, 2012 Ark. 361 (per curiam) (due-process allegations are not cognizable

in a habeas proceeding). Although we treat allegations of void or illegal sentences as issues of

subject-matter jurisdiction, the type of factual inquiry necessary for an issue that concerns the

factual basis for a plea is one that goes beyond the face of the commitment and is not the kind
                                       Cite as 2013 Ark. 310

of inquiry to be addressed by a proceeding for the writ. Culbertson, 2012 Ark. 112; Skinner, 2011

Ark. 383; Friend, 364 Ark. at 317, 219 S.W.3d at 125. Appellant failed to show that the judgment

of conviction was facially invalid or that the circuit court lacked jurisdiction; thus, the trial court

properly denied his petition for relief.

       Because appellant has failed to show the judgment of conviction was invalid on its face

or that the circuit court lacked jurisdiction, the circuit court properly determined that the writ

should not issue. Thus, we affirm the dismissal of appellant’s petition.

       Affirmed.

       Gary Anderson, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.